COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Timothy Ryan Richert V. The State of Texas

Appellate case number:    01-10-00901-CR

Trial court case number: 1262576

Trial court:              185th District Court of Harris County

Date motion filed:        March 18, 2013

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration is     DENIED   GRANTED.


Judge’s signature: /s/ Terry Jennings
                        Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown, and Huddle


Date: April 9, 2013